Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed on October 27, 2021, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection has been withdrawn. 

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
As previously cited, Wu discloses obtaining N-order neighboring roads of a target road in a road network (e.g., predicting traffic for sections of a road network, wherein the spatial scope is a spatial order of N). However, Wu does not explicitly teach max-pooling processing for a result of the recurrent processing, so as to constitute synthetic matrices, nor does Wu teach processing of the feature information by a Fully Connected (FC) operation to obtain a target matrix.
	Wu (2) discloses using spatial influences on neighboring sections to generate and train a traffic prediction model, and predicting traffic data for a plurality of road sections. However, Wu (2) still fails to explicitly teach max-pooling processing for a result of the recurrent processing, so as to constitute synthetic matrices, and processing of the feature information by a Fully Connected (FC) operation to obtain a target matrix.
	Chapman et al. (U.S. Patent Application Publication No. 2008/0071465) [0118] discloses utilizing a road network representing a given geographic area and traffic condition information for that geographic area as factors in computing a matrix of traffic condition information for combinations of roads or road segments in a given geographic area. However, Chapman fails to teach processing by an FC operation to obtain a target matrix.
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
	Claims 2, 3, 5, and 17 are allowable because they are dependent on claim 1. Independent claims 6 and 7 recite parallel limitations as claim 1 and are thereby allowable. Claims 8-9, 11, and 18, and claims 12-13, 15, and 19 are dependent on claims 6 and 7, respectively, and are also thereby allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled: “Comments Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662